Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 This is the response to the communication dated 04/07/2021 for amended claims. With regard to election of species, the applicant’s election without traverse of species (IRAK1, JAK2, pacritinib), in the reply filed on 10/26/2020 is acknowledged.
Claims 14, 19, and 31-45 are pending in this application and are newly amended requiring a species election set forth below.
Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) Elect one gene or a combination of genes from the group of a human TUF1 gene, a gene from the human S100 family, a human RPP30 gene and a combination thereof. (Claims 40 and 41)
(B) Elect one sequence from SEQ ID NO: 1-12. (Claim 44)


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of “determining a copy number amplification of at least one continuous genomic region specific to human chromosome 1q21 in a subject and using one or more oligonucleotides for hybridizing to the region specific to human chromosome 1q21”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Carrasco et al (Cancer Cell; 2006; 9;4:313-325) and Lesche et al. (WO2005123945 A2). Carrasco et al. teaches determining a copy number amplification of at least one continuous genomic region specific to human chromosome 1q21 (p. 321 col 2 lower, Fig 3A, p.318 Table 1).  Carrasco et al. teaches determining genetic region of S100 family (Table S2) and performing molecular analysis (e.g. FISH, PCR) (experimental procedure, supplemental data, Figure S2-S3) in identifying diagnosis and prognosis of a cancer (Abstract). .
 
    PNG
    media_image1.png
    320
    728
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    654
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    58
    422
    media_image3.png
    Greyscale


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634